CONFIDENTIAL TREATMENT CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE
MARKED PORTIONS OF THIS DOCUMENT BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934


Exhibit 10.1
Execution Copy


2014 EXTENSION AGREEMENT
EFFECTIVE AS OF JANUARY 1, 2014


This 2014 Extension Agreement (this “Agreement”), dated as of February 24, 2014
but effective as of January 1, 2014, is by and among (i) ArcelorMittal USA LLC,
a Delaware limited liability company and successor in interest to Ispat Inland
Inc. (“ArcelorMittal”), (ii) Cliffs Natural Resources Inc., an Ohio corporation
(“CNR”), (iii) The Cleveland-Cliffs Iron Company, an Ohio corporation (“CCIC”),
and (iv) Cliffs Mining Company, an Ohio corporation (“CMC” and together with
CCIC, “Cliffs”).


RECITALS


WHEREAS, Cliffs and ArcelorMittal (as successor in interest) are parties to that
certain Pellet Sale and Purchase Agreement, dated as of December 31, 2002, as
amended (the “Inland Agreement”), providing for the purchase of iron ore pellets
for the Inland iron and steel making facilities, also known as Indiana Harbor
East steel making facility (“Inland Works”); and


WHEREAS, CNR and ArcelorMittal are parents to Cliffs Empire Inc. (“Cliffs
Empire”) and Ispat Inland Empire Inc., now known as ArcelorMittal Empire, Inc.
(“Inland Empire” and collectively with Cliffs Empire “Empire Partners”),
respectively, both of whom are the partners in the Empire Iron Mining
Partnership, a Michigan partnership (“Empire” or the “Partnership”), and are
parties to the Restated Empire Iron Mining Partnership Agreement, dated as of
December 1, 1978, as amended (the “Empire Partnership Agreement”); and


WHEREAS, Cliffs, CNR, ArcelorMittal and/or the Empire Partners, as the case may
be, are parties to various agreements relating to Empire, including without
limitation: the Restated Empire Management Agreement between Empire and CCIC,
dated as of December 1, 1978, as amended; the Restated EIMP Ore Sales Agreement
by and among Empire, ArcelorMittal and CCIC (which previously included other
parties), dated as of December 1, 1978, as amended (the “EIMP Agreement”); the
Purchase and Sale Agreement between ArcelorMittal (as successor to Ispat Inland
Inc.) and Cliffs Empire dated as of December 31, 2002, and the Guaranty from CNR
to ArcelorMittal (as successor to Ispat Inland Inc.) dated as of December 31,
2002; and the Second Empire Omnibus Agreement, dated as of December 31, 2002
(and together with the Empire Partnership Agreement, the “Partnership
Agreements”); and


WHEREAS, Cliffs, CNR, ArcelorMittal and Mittal Steel USA – Weirton Inc. (the
predecessor-in-interest to ArcelorMittal Weirton LLC) were parties to the
Umbrella Agreement, dated March 1, 2007 (the “Umbrella Agreement”); and


WHEREAS, Cliffs, CNR and ArcelorMittal (in addition to other affiliated
companies of these parties) are parties to the 2011 Omnibus Agreement Effective
as of March 31, 2011 (the “2011 Omnibus Agreement”).


STATEMENT OF AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, covenants and agreements set forth herein, the parties hereto
agree as follows:




--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

Execution Copy



SECTION I. INLAND AGREEMENT1 


I.A.    Rescission of Termination.


On January 17, 2013, ArcelorMittal delivered to Cliffs ArcelorMittal’s written
notice of termination of the Inland Agreement consistent with Section 18(a) of
said agreement (the “Termination Letter”). In consideration for and subject to
the promises in this Agreement, ArcelorMittal and Cliffs have agreed to the
rescission of the Termination Letter. Therefore, the Termination Letter is null
and void, and the Inland Agreement remains in effect, subject to the amendments
contained in this Agreement.


I.B.    Extension of the Inland Agreement.


Per Section II.A.1. below, the parties agree to extend the Empire Partnership
Agreement until December 31, 2016, and in conjunction therewith, agree to extend
the Inland Agreement through and including January 31, 2017. Unless otherwise
agreed, the Inland Agreement shall terminate on January 31, 2017 without any
further notice being required by any party. In the event the parties agree to
extend the Empire Partnership Agreement an additional year, consistent with
Section II.A.2. below, then the Inland Agreement shall automatically be extended
through and including January 31, 2018. The Inland Agreement shall then
terminate on January 31, 2018 without any further notice being required by any
party. To the extent the parties mutually consent to such additional one year
extension, then on or before January 1, 2016, the parties must mutually agree to
a purchase obligation volume.


I.C.    Excess Annual Requirements.


I.C.1. 2014 Additional Tonnage. For the Contract Year 2014, in addition to the
amount previously nominated by ArcelorMittal pursuant to the Inland Agreement,
which shall continue to be invoiced and paid for consistent with Section 7(a) of
the Inland Agreement, ArcelorMittal shall take and pay for and Cliffs shall
deliver and invoice for an additional **** of Cliffs Pellets (the “2014
Additional Tonnage”). The 2014 Additional Tonnage shall be purchased in monthly
increments of **** in **** and ***. For purposes of the 2014 Additional Tonnage
only, Section 7(a) of the Inland Agreement shall be modified such that Cliffs
shall deliver to ArcelorMittal invoices separate from the invoices for the 2014
Excess Annual Requirements (the “2014 Additional Tonnage Invoices”). The 2014
Additional Tonnage Invoices shall be delivered on the *** and *** during each of
the aforementioned months in an amount equal to *** at a price equal to ***
price *** the *** defined in Section I.D. below2. ArcelorMittal shall pay Cliffs
for such invoiced amounts on the *** and *** of the *** following the invoice
date (i.e. payment for the *** invoice shall be due on ***). Title and all risk
of loss, damage or destruction shall pass to ArcelorMittal on the *** date for
the tonnage associated with such ***.


 
 
1All capitalized terms in this Section I not otherwise defined herein shall have
the definitions assigned them in the Inland Agreement.


2For the *** delivered in *** only, the initial invoices shall use the then
available data for an estimated pricing calculation. The Q1 2015 price should be
known during the month of December 2014, and Cliffs shall deliver updated
invoices at that time, which shall be the final invoices to be paid by
ArcelorMittal in ***.






Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

Execution Copy



I.C.2. Annual Requirements for Contract Years 2015 and 2016. Beginning with the
2015 Contract Year, the annual nomination process under Section 5 of the Inland
Agreement shall not be applied and instead the sales obligations of Cliffs to
ArcelorMittal and the purchase obligations of ArcelorMittal from Cliffs for each
Contract Year shall be the following:


(a) For Contract Year 2015, ArcelorMittal shall purchase and take and pay for no
less than a *** of Cliffs Pellets under the Inland Agreement and the EIMP
Agreement. (the “2015 Annual Requirement”). The 2015 Annual Requirement ***
unless mutually agreed by the parties in writing. The 2015 Annual Requirement
shall be nominated by ArcelorMittal to Cliffs on or before October 31, 2014. In
the event ArcelorMittal does not provide a nomination for the 2015 Annual
Requirement on or before October 31, 2014, then the minimum tonnage amount in
this subsection (a) shall be deemed ArcelorMittal’s final nomination for
Contract Year 2015. Section 7(a) of the Inland Agreement shall be modified for
the Contract Year 2015 such that, commencing ***, ArcelorMittal shall pay for
such tonnage on the *** and *** of each month in an amount equal to *** of the
Contract Year 2015 nomination. The applicable price to be paid shall be *** then
in effect *** the *** defined in Section I.D. below. For the avoidance of doubt,
no portion of the *** shall be counted toward the *** regardless of the actual
delivery and payment dates for the ***.


(b) For Contract Year 2016, ArcelorMittal shall purchase and take and pay for no
less than *** of Cliffs Pellets under the Inland Agreement and the EIMP
Agreement (the “2016 Annual Requirement”). The 2016 Annual Requirement ***
unless mutually agreed by the parties in writing. The parties may, by mutual
written consent, increase the 2016 Annual Requirement. ArcelorMittal must submit
a request for a tonnage increase of the 2016 Annual Requirement on or before
October 31, 2015. Any such increase shall be either confirmed or declined by
Cliffs, in its sole discretion, by November 15, 2015. Payment terms for invoices
for the 2016 Annual Requirement shall be consistent with the Inland Agreement.
The applicable price to be paid shall be *** then in effect *** the *** defined
in Section I.D. below.


(c) ***.


I.D.    *** and ***.


Beginning with the 2014 Additional Tonnage and continuing through and including
the 2016 Annual Requirement, and if applicable the Contract Year 2017 as
considered in Section I.B. above, the Contract Year’s quarterly price shall be
*** as against the current formula as set forth in the 2011 Omnibus Agreement
and applied to the Inland Agreement (the ***), which shall result in the
“Contract Quarter ***.”   Notwithstanding the foregoing, in no Contract Year
shall the *** of a *** be ***.
In the event that in any of the first three Contract Quarters in a Contract
Year, a Contract Quarter *** will be used as the price to be paid by
ArcelorMittal for tons invoiced during that Contract Quarter.  In the fourth
Contract Quarter, a price will be paid such that the average of the four
Contract Quarter prices paid (including any of the first three Contract Quarter
prices that was adjusted ***) is the greater of (i) *** or (ii) the average of
the four Contract Quarter *** (for the sake of clarity, this means that any ***
during the first three Contract Quarters is to be excluded from the calculation
in (ii)). For illustrative purposes, examples of how the fourth Contract Quarter
price would be calculated in a given Contract Year are attached hereto as
Exhibit I.
As part of the annual true-up pursuant to Section 7(c) of the Inland Agreement,
the payments shall be trued up to assure that the annual tonnage paid for in a
Contract Year was evenly distributed among the four Contract Quarters and any
adjustments shall be included in the amounts that ArcelorMittal is to pay or to
receive as part of the annual true up.



Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

Execution Copy

SECTION II. EMPIRE3 


II.A.    Extension of the Empire Partnership Agreement.


II.A.1.    Extension through 2016. Pursuant to Section 5.1 of the Empire
Partnership Agreement, the Partnership is scheduled to terminate on December 31,
2014. The parties hereby mutually agree to extend the Partnership by two (2)
years through and including December 31, 2016. The parties agree that all
sections of the Empire Partnership Agreement shall be read so as to extend the
status quo of the current relationship through and including December 31, 2016,
except that the surcharges and Special Contributions in Section 12.1 and as
further considered in Article V of the Second Empire Partnership Omnibus
Agreement dated December 31, 2002, shall cease at the end of the 2014 calendar
year. For the avoidance of doubt, the parties confirm that all other
arrangements relative to capital, ownership, put rights, indemnification,
liability, etc. remain the same as set forth in the Empire Partnership
Agreement, as previously amended, and the other Partnership Agreements, as
previously amended, as of the day before the effectiveness of this Agreement.
Unless further extended pursuant to Section II.A.2. below, the Partnership will
terminate at the end of the day of December 31, 2016.


II.A.2. Optional 2017 Calendar Year Extension. Consistent with Section II.A.1.
above, the parties may, upon mutual written consent, extend the Partnership an
additional year through December 31, 2017, maintaining the same status quo as
provided in Section II.A.1. above, for such additional year. Such additional
extension must be mutually agreed upon in writing on or before January 1, 2016.
If the Partnership is extended pursuant to this Section II.A.2., the Partnership
shall then terminate at the end of the day of December 31, 2017.


II.B.    ***.


II.B.1. Current Calendar Year Quarterly *** and ***.


(a)
Beginning with the first calendar quarter of the 2015 calendar year and
continuing through and including the first calendar quarter of the calendar year
2017 (and, if the parties mutually agree to extend the Partnership pursuant to
Section II.A.2. above, through the first calendar quarter of the calendar year
2018), Empire shall *** on or before the last day of the month following the end
of each calendar quarter (April 30th, July 31st, October 31st and January 31st
), to ***4, on a *** in the *** to the ***, if any, between (i) the calendar
quarter *** set forth in *** in the Empire *** provided to *** in respect of
such calendar quarter, and (ii) the *** by Empire during such calendar quarter
as set forth in the Empire *** to *** in respect of such calendar quarter. For
the sake of clarity, it is the intent of the Partners to *** during a calendar
quarter, if any, such that *** the ***. These *** shall be referred to as the
“Current Calendar Year Quarterly ***.” *** is attached hereto as Exhibit II.



 
 
3 All capitalized terms in this Section II not otherwise defined herein shall
have the definitions assigned them in the Empire Partnership Agreement.


4 The *** are currently *** of *** and *** which entities are *** and ***
respectively.






Page 4

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

Execution Copy



(b)
On or before April 30, 2015, there shall be a *** by Empire on a ***, if any,
between (i) the ***set forth in the *** in the Empire *** provided *** and (ii)
the *** by Empire during *** as set forth in the Empire *** (the “***”). An
example of how the *** is attached hereto as Exhibit II.



II.B.2. *** Quarterly ***. In addition to the Current Calendar Year Quarterly
*** and the ***, beginning with the first calendar quarter of 2015 and
continuing through and including the last calendar quarter of the calendar year
2016, Empire shall *** on or before the last day of the month following the end
of each calendar quarter (April 30th, July 31st, October 31st and January 31st
), to ***, *** provided for on the *** as of the end of such calendar quarter.
These ***shall be referred to as the “*** Quarterly ***.” For avoidance of
doubt, the Current Calendar Year Quarterly ***, the *** and *** Quarterly ***
referred to in these Sections II.B.1 & 2 shall be *** separately. In the event
that the parties agree to extend the *** to 2017, as contemplated by Section
II.A.2. above, the *** will review extending these provisions to ensure *** is
maintained to meet *** consistent with all Federal and State laws and
regulations which could apply to the Empire Mine.


SECTION III. EMPIRE TOLLING5 


Pursuant to Section IV.B. of the 2011 Omnibus Agreement and the “Empire Iron
Mining Partnership The Cleveland-Cliffs Iron Company, Manager Resolution ***”
dated April 8, 2011 (the “April 2011 Manager’s Resolution”), it was agreed and
resolved that the Partnership was ***and ***. The *** to each Partner, on a
pro-rata basis based upon each Partner’s interest in the Partnership, at the end
of each calendar quarter during such time that ***. The *** by determining the
number of *** Tons, multiplying the number of *** Tons by each Empire Partner’s
pro-rata ownership interest, multiplied by ***. The parties hereby agree that
all portions of Section IV.B. of the Omnibus Agreement and the April 2011
Manager’s Resolution shall remain in full force and effect. However, the parties
agree and consent that, beginning with the first calendar quarter in 2014 during
which tons ***calculation to determine the amount to be charged to *** for such
***shall be modified to Empire’s ***.


SECTION IV. MISCELLANEOUS PROVISIONS


IV.A.    Reaffirmation; Nature of Amendments; Conflicting Provisions.


Each of Cliffs, CNR and ArcelorMittal consents to, ratifies and approves each of
the foregoing Sections and Subsections. Except as herein expressly modified,
amended or superseded, all of the terms, conditions and provisions of the Inland
Agreement, the Partnership Agreements, the surviving provisions of the Umbrella
Agreement, and the 2011 Omnibus Agreement are hereby reaffirmed and agreed to
and shall remain in full force and effect, and all changes, amendments and
modifications effected by this Agreement shall automatically occur and be
effective as of the effective date set forth above. To the extent of any
conflict or inconsistency between this Agreement and the Inland Agreement, the
Partnership Agreements, any of the surviving provisions of the Umbrella
Agreement, or the 2011 Omnibus Agreement, the terms of this Agreement shall
control.


 
 
5 All capitalized terms in this Section III not otherwise defined herein shall
have the definitions assigned them in the 2011 Omnibus Agreement.






Page 5

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

Execution Copy



IV.B.    Arbitration.


Any dispute arising out of or related to the Partnership Agreements, including
any and all disputes, claims, questions or disagreements arising out of or
relating to the amendments to those agreements as provided in this Agreement,
shall be resolved as provided for in those Partnership Agreements. It is the
parties’ intent that the status quo of the dispute resolution provisions of
those agreements be maintained and not altered in any way by this Agreement.


Except as provided in the first paragraph of this Section IV.B., any and all
other disputes, claims, questions or disagreements arising out of or relating to
this Agreement or breach, termination, enforcement, interpretation or validity
hereof, including the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration pursuant to the terms and provisions of
Section V.B. of the 2011 Omnibus Agreement.


IV.C.    Notices.


All notices and other communications authorized or required to be given
hereunder or under the Inland Agreement, or to these parties under the
Partnership Agreements, the Umbrella Agreement or the 2011 Omnibus Agreement
shall be given in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) one business day after having been dispatched by a
recognized overnight delivery service, (c) five business days after having been
mailed by registered or certified mail, return receipt requested, postage
prepaid, (d) when dispatched by electronic facsimile transmission (with
confirmation of successful transmission), or (e) when dispatched by electronic
mail (with confirmation of receipt), in each case addressed as follows:


If to any CNR or Cliffs party:


c/o Cliffs Natural Resources Inc.
200 Public Square – 3300
Cleveland, Ohio 44114
Attention: Senior Vice President, Global Iron Ore
Facsimile No.: (216) 694-5534
Electronic Mail: Terrence.Mee@cliffsnr.com


Further a copy of required notices (excluding notices in the ordinary course of
performance) to:


c/o Cliffs Natural Resources Inc.
200 Public Square - 3300
Cleveland, Ohio 44114
Attention: Chief Legal Officer
Facsimile No.: (216) 694-6741
Electronic Mail: James.Graham@cliffsnr.com


If to ArcelorMittal:


ArcelorMittal USA LLC
3300 Dickey Road MC 4-442
East Chicago, Indiana 46312
Attention: Vice President of Procurement and Supply Chain
and a copy via email to:
AMUSAPurchasing.ContractAdministration@arcelormittal.com


Further a copy of required notices (excluding notices in the ordinary course of
performance) to:



Page 6

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

Execution Copy

ArcelorMittal USA LLC
1 South Dearborn, 19th Floor
Chicago, Illinois 60603
Attention: General Counsel
and a copy via email to: AMUSALawDepartment@arcelormittal.com


Any party may change the contact information to which notices or other
communications to it shall be sent by giving to the other parties written notice
of such change in accordance with this Section.


IV.D.    Termination.


This Agreement may be terminated only by the mutual written agreement of
ArcelorMittal, on the one hand, and CNR, on the other hand.


IV.E.    Governing Law.


The Empire Partnership is a Michigan partnership, and the Empire Partnership
Agreement as well as the other Partnership Agreements are governed by Michigan
law. Any and all amendments or language contained in this Agreement affecting
the Partnership or any of the Partnership Agreements shall be governed by, and
interpreted consistent with, Michigan law. The Inland Agreement, the Umbrella
Agreement, and the 2011 Omnibus Agreement are governed by Ohio law. Any and all
amendments or language contained in this Agreement affecting the Inland
Agreement, the Umbrella Agreement, or the 2011 Omnibus Agreement shall be
governed by, and interpreted consistent with, Ohio law. For further
clarification, it is the intent of the parties that nothing herein shall change
the governing state law of a preexisting agreement or cause any of the terms of
this Agreement to be construed pursuant to a state law other than that which
applied to the underlying agreement as of the day prior to the date of this
Agreement.


IV.F.    Expenses.


The parties to this Agreement shall bear their respective expenses, costs and
fees (including attorneys’ fees) in connection with the transactions
contemplated by this Agreement, including the preparation, execution and
delivery of this Agreement and compliance herewith.


IV.G.    Confidentiality.


The parties hereto acknowledge that this Agreement contains certain volume,
pricing and term provisions that are confidential, proprietary or of a sensitive
commercial nature and that would put the parties at a competitive disadvantage
if disclosed to the public (“Confidential Information”). The parties further
agree that all provisions of this Agreement shall be kept confidential and,
without the prior consent of the other party, shall not be disclosed to any
party not a party to this Agreement or the legal advisor of a party to this
Agreement, except as required by law or governmental or judicial order and
except that disclosure of the existence of this Agreement shall not be precluded
by this Section. If any party hereto or any of their respective affiliates is
required by law or governmental or judicial order or receives legal process or a
court or agency directive requesting or requiring disclosure of any of the
Confidential Information, such party will promptly notify the other parties
prior to disclosure to permit such other parties to seek a protective order or
take such other appropriate action to preserve the confidentiality of such
Confidential Information. The parties agree, however, that without providing
notice to the other party, as part of a claim, dispute or arbitration by which
ArcelorMittal or CNR or Cliffs seeks to recover damages from a third party, then
the disclosing party may disclose, on a confidential basis, the tonnages and
prices under or pursuant to this Agreement, including supporting documentation,
to third parties.


If any party or an affiliate of any party determines to file this Agreement with
the United States Securities and Exchange Commission (“Commission”) or any other
federal, state, provincial or local governmental or regulatory authority, or
with any stock exchange or similar body, such determining party will

Page 7

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

Execution Copy

use its best efforts to obtain confidential treatment of such Confidential
Information pursuant to any applicable rule, regulation or procedure of the
Commission and any applicable rule, regulation or procedure relating to
confidential filings made with any such other authority or exchange. If the
Commission (or any such other authority or exchange) denies such party’s request
for confidential treatment of such Confidential Information, such party will use
its best efforts to obtain confidential treatment of the portions thereof that
the other parties designate. Each party will allow the other parties to
participate in seeking to obtain such confidential treatment for Confidential
Information. In the event that the Commission approves the treatment of portions
of this Agreement as confidential, CNR and ArcelorMittal shall collaborate in
creating the version of this Agreement to be filed with the Commission.


None of the parties hereto or their respective affiliates will issue any press
release or otherwise disclose or make any public statement with respect to the
transactions contemplated hereby without the prior consent of an officer of the
other parties, except to the extent that the disclosing party determines in good
faith that it is so obligated by law, in which case such disclosing party shall
give notice to the other parties in advance of such party’s intent to make such
disclosure, announcement or issue such press release, and the parties hereto or
their affiliates shall use reasonable efforts to cause a mutually agreeable
release or disclosure or announcement to be issued. Notwithstanding the
foregoing provisions of this Section IV.G, ArcelorMittal acknowledges that CNR
will be entitled to include, in any publicly-released, forward-looking sales
projections, CNR’s projections of sales to ArcelorMittal, limited to not more
than the next fiscal year.


IV.H.    Construction.


The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. If any ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties hereto,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
The word “including” and any variation thereof shall mean “including, without
limitation,” or the appropriate version thereof. When reference is made in this
Agreement to an Article or Section, such reference shall be to an Article or
Section, as applicable, of this Agreement unless otherwise indicated. The words
“hereof,” “herein” or “hereby” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.


IV.I.    Entire Agreement.


This Agreement (including the recitals and footnotes), and the other relevant
written agreements of the parties, including without limitation, the Inland
Agreement, the Empire Partnership Agreement, the other Partnership Agreements,
the surviving provisions of the Umbrella Agreement, and the 2011 Omnibus
Agreement, constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all contrary or conflicting
prior agreements and understandings among the parties with respect to the
subject matter hereof and thereof as of the effective date of this Agreement.


IV.J.    Amendment; Waiver.


This Agreement may not be modified or amended except by an instrument in writing
executed by all of the parties hereto. No waiver of any breach of any of the
terms of this Agreement shall be effective unless such waiver is in writing and
signed by the party against whom such waiver is claimed. No waiver of any breach
shall be deemed to be a waiver of any other or subsequent breach.


IV.K.    Severability.


Except for the provisions of Sections I, II, and III, each of which are deemed
essential to this Agreement, any provision of this Agreement prohibited by any
applicable law of any jurisdiction shall as to such jurisdiction be ineffective,
without modifying the remaining provisions of this Agreement. Where,

Page 8

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

Execution Copy

however, the conflicting provisions of any such law may be waived, they are
hereby waived by the parties hereto to the full extent permitted by law.
Additionally, if any provision of this Agreement is determined by a court or
arbitrator to be prohibited by any applicable law of any jurisdiction, the
parties hereby agree to negotiate in good faith to modify such provision to the
minimum extent necessary to cause such provision to be lawful in such
jurisdiction.


IV.L.    Successors and Assigns.


This Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of the respective parties hereto in all respects as if
they were mentioned throughout by words of proper designation.


[Signatures on following page]

Page 9

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

Execution Copy



In WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective authorized officers.


ARCELORMITTAL USA LLC
 
CLIFFS NATURAL RESOURCES INC.
/s/ Om Mandhana
 
/s/ Terrence R. Mee
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
ARCELORMITTAL USA LLC
 
THE CLEVELAND-CLIFFS IRON COMPANY
/s/ Wendell Carter
 
/s/ Terrence R. Mee
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
 
 
CLIFFS MINING COMPANY
 
 
/s/ Terrence R. Mee
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 








Page 10

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

Execution Copy

Exhibit I
2015 and 2016 Contract Year Price *** and ***
(All values are for illustrative purposes only.)
 
A: The *** of the *** is *** is ***.
 
 
 
 
 
 
 
 
 
 
 
 
A.1
 
 
 
 
 
 
A.2
 
 
 
 
 
 
Contract *** Price
 
Invoice  
Price
 
 
 
 
Contract *** Price
 
Invoice  
Price
***+
 
***
 
***
 
 
***+
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
B: The ***of the *** is *** is ***.
 
 
 
 
 
 
 
 
 
 
 
 
B.1
 
 
 
 
 
 
B.2
 
 
 
 
 
 
Contract ***Price
 
Invoice  
Price
 
 
 
 
Contract *** Price
 
Invoice  
Price
***+
 
***
 
***
 
 
***+
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C: The ***of the ***is *** is ***.
 
 
 
 
 
 
 
 
 
 
 
 
C.1
 
 
 
 
 
 
C.2
 
 
 
 
 
 
Contract *** Price
 
Invoice  
Price
 
 
 
 
Contract *** Price
 
Invoice 
 Price
***+
 
***
 
***
 
 
***+
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
***
 
***
 
***
 
 
***
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

+For the contract year 2015, this is the ***to the ***.




--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.




Exhibit II
***
(All values are for illustrative purposes only.)
($000s)
Total Current Calendar Year Quarterly ***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
***1
 
***2
 
*** To ***
 
 
 
 
2015 Q1
 
***
 
***
 
***
 
 
 
 
2015 Q2
 
***
 
***
 
***
 
 
 
 
2015 Q3
 
***
 
***
 
***
 
 
 
 
2015 Q4
 
***
 
***
 
***
 
 
 
 
2016 Q1
 
***
 
***
 
***
 
 
 
 
2016 Q2
 
***
 
***
 
***
 
 
 
 
2016 Q3
 
***
 
***
 
***
 
 
 
 
2016 Q4
 
***
 
***
 
***
 
 
 
 
2017 Q1
 
***
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Each *** Current Calendar Year Quarterly ***
 
 
 
 
***
 
***
 
 
 
*** To ***
 
*** in the ***
 
***
 
*** in the ***
 
***
2015 Q1
 
***
 
***
 
***
 
***
 
***
2015 Q2
 
***
 
***
 
***
 
***
 
***
2015 Q3
 
***
 
***
 
***
 
***
 
***
2015 Q4
 
***
 
***
 
***
 
***
 
***
2016 Q1
 
***
 
***
 
***
 
***
 
***
2016 Q2
 
***
 
***
 
***
 
***
 
***
2016 Q3
 
***
 
***
 
***
 
***
 
***
2016 Q4
 
***
 
***
 
***
 
***
 
***
2017 Q1
 
***
 
***
 
***
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.




***
 
 
 
 
 
 
 
 
 
 
Net ***1
 
***2
 
***
 
***
 
*** To ***
***
 
***
 
***
 
***
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
Each ***
 
 
 
 
 
 
 
 
 
 
 
 
***
 
***
 
 
***To ***
 
*** in the ***
 
***
 
*** in the ***
 
***
***
 
***
 
***
 
***
 
***
 
***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1As set forth in the *** in the *** to each ***.
2As set forth in the *** provided to each ***.





